Case 2:21-cv-02417-JTF-cgc Document 1-2 Filed 06/17/21 Page1lof48 PagelD 11

Ward, Tonnie
eee eee errr e reer errr rere errr eee A aA a ecaasccrcaa

From: Thomas, Phyllis

Sent: Tuesday, June 15, 2021 1:50 PM
To: Ward, Tonnie

Ce: Ryan, Chandell

Subject: RE: HELP

Thank you for the clarification. Ms. Suttler is the HR Manager for SW. She is not in EDI.

Phyllis Taylor Thomas, PHR, IPMA-SCP
Officer, EEO, Labor, Diversity & Inclusion
City of Memphis

125 N. Main Street / Room 414

Memphis, TN 38103

(901) 573-1824

“Management is doing things right; leadership is doing the right thing”
Peter F. Drucker

We are hiring! - City of Memphis Jobs| MPD Jobs

}. eth Ronocrse
Ne * (4) : Grou

. Raye orn
aoe (QO

This e-mail may contain Protected Health Information and/or personal identifiable information that are of a sensitive and confidential nature, You are required to maintain this information in a secure and
confidential manner and are prohibited from sharing without first obtaining permission from the individual who is the subject of this message unless permitted by law. Unauthorized disclosure may subject you
penalties under federal and state law.

IMPORTANT WARNING: The documents accompanying this transmission contain confidential health information or personal identifiable information that is legally privileged. The information contained in this
e-mail message is intended solely for the use of the above named recipient (s). If you are not the intended recipient, or a person responsible for delivering this information to the intended recipient, you are

hereby notified that any unauthorized review, use, disclosure, copying, or distribution of any confidential and/or privileged information contained in this e-mail is strictly prohibited. If you have received this
information in error, please notify us immediately by e-mail reply or by telephone at (901-576-6403) so that we can correct the error and arrange for destruction or return of the e-mailed document.

From: Ward, Tonnie <Tonnie.Ward@memphistn.gov>
Sent: Tuesday, June 15, 2021 1:47 PM

To: Thomas, Phyllis <Phyllis. Thomas@memphistn.gov>
Cc: Ryan, Chandell <Chandell.Ryan@memphistn.gov>
Subject: Re: HELP

SW HR/ EDI Business Partner Manager Ms. Erika
Get Outlook for iOS

From: Thomas, Phyllis <Phyllis. Thomas@memphistn.gov>
Sent: Tuesday, June 15, 2021 1:45:59 PM
 

Case 2:21-cv-02417-JTF-cgc Document 1-2 Filed 06/17/21 Page2of48 PagelD 12

To: Ward, Tonnie <Tonnie.Ward@memphistn.gov>
Ce: Ryan, Chandell <Chandell.Ryan@memphistn.gov>
Subject: RE: HELP

Received
Please provide the name of the EDI representative that was in the meeting referenced on June 10".

Phyllis Taylor Thomas, PHR, IPMA-SCP
Officer, EEO, Labor, Diversity & Inclusion
City of Memphis

125 N. Main Street / Room 414

Memphis, TN 38103

(901) 573-1824

phyllis thomas@memphistn.gov

“Management is doing things right; leadership is doing the right thing”
Peter F. Drucker

We are hiring! - City of Memphis Jobs. MPD Jobs

: Employee
i . ° {*) Resource
: e at Groups

This e-mail may contain Protected Health Information and/or personal identifiable information that are of a sensitive and confidential nature. You are required to maintain this information in a secure and
confidential manner and are prohibited from sharing without first obtaining permission from the individual who is the subject of this message unless permitted by law. Unauthorized disclosure may subject you
penalties under federal and state law.

IMPORTANT WARNING: The documents accompanying this transmission contain confidential health information or personal identifiable information that is legally privileged. The information contained in this
e-mail message is intended solely for the use of the above named recipient (s). If you are not the intended recipient, or a person responsible for delivering this information to the intended recipient, you are

hereby notified that any unauthorized review, use, disclosure, copying, or distribution of any confidential and/or privileged information contained in this e-mail is strictly prohibited. If you have received this
information in error, please notify us immediately by e-mail reply or by telephone at (901-576-6403) so that we can correct the error and arrange for destruction or return of the e-mailed document.

From: Ward, Tonnie <Tonnie.Ward@memphistn.gov>
Sent: Monday, June 14, 2021 8:23 PM

To: Thomas, Phyllis <Phyllis. Thomas@memphistn.gov>
Cc: Ryan, Chandell <Chandell.Ryan@memphistn.gov>
Subject: Re: HELP

As recent as Thursday, June 10, 2021 FT EE Oshawn Smith inquired during the meeting at City Hall in the presence of the
following:

Chandell Ryan

Philip Davis

Darius Jones

James Manual

Ken Millen

Erika Suttlar

AFSCME Leadership, EDI, etc.
 

Case 2:21-cv-02417-JTF-cgc Document 1-2 Filed 06/17/21 Page3o0f48 PagelD 13

“Why hadn’t anything been done to me (Tonnie Ward) for the allegations that he was advised of by Terence Nickelberry
with a statement advising derogatory comments about him (Oshawn Smith) made by me?”

in addition to, “why is Terence being left out of meeting for telling the truth on me (Tonnie Ward)?” OShawn Smith
advised he is tired of this something needs to be done to me (Tonnie Ward).

Along with other content that | will outline in my official documents of how the ongoing discrimination, retaliation and
harassment against me has caused & is causing my work environment to remain hostile and unbearable. And my
concerns for my safety, character, livelihood continue to go unaddressed by the City of Memphis Solid Waste
Management Division.

Again, | reference unaddressed because previous threats by salary/ hourly employees are shone off, slashes to my face
on the communication board, false allegations of retaliation, hostility in the work place, harassment, open threats being
made to employees and management about my demise, etc. are just a few increasing concerns that | have asked to be
addressed, corrected and ended immediately and they have not.

All are still unresolved. I’m only being told that investigations have concluded, but the horrific behavior of my
subordinates and hourly employees continue. It's a repeat circumstance of the sexual harassment and respectful
workplace violations September 24, 2019 | reported, but did not receive immediate attention until the individual
cornered and confronted me in April 2020.

Not to mention, I’ve asked for documentation from a 6+ month long investigations involving allegations made to HR/ EDI
concerning me that | advised were not true and were all attempts to gather information has led to dead end and being
made aware of comments such as Mr. Oshawn Smith made openly in a labor meeting gives me grave cause for concern.

In addition, all my numerous attempts to reach out to my direct report (previous and past) and City of Memphis HR/ EDI
have led to me accepting that my physical or mental wellbeing is not a priority. It’s evident no actions will be taken until
’'m harmed physically or the CoM leadership continue to allow tenured individuals to harass and recruit others to harass
me making each day | report to work more and more hostile.

Mr. Oshawn Smith had every right then to reach out to EDI as he did when he was advised of the erroneous comments
made about him by me. That’s his right; however it’s not right to take the untrue statements and harbor all this
bitterness and resentment for almost a year and continue to violate Respect Workplace on hearsay. The comments
being made about me in my presence (ear shy) or openly by hourly and management is considered workplace bullying
and harassment; which | have consistently asked to be resolved and put to an end. It has not.

Mr. Oshawn Smith has every right to believe what was stated to him by his long time friend w/o having ever been in my
presence or held a conversation with me for more than a 60 second span. That's his right, but its not true and to
continue this type of allegations and abrasive behavior whenever there is an audience is not fair to me.

| explained to Ms. LeXkesha Becton months ago when she called me to investigate this matter; | have "no"
communication with this EE. | have NEVER been in a situation to address Mr. Oshawn Smith or have any reason to hold
conversations with him or about him.

The continued plots and ploys orchestrated against me are violating my rights as a CoM EE and have went on far too
long without being properly addressed or resolved.

| advised last year and | am advising now, that | can no longer allow or endure the continuous attacks from the same
individuals due to issues that did not involve me and | am continually being discriminated against for no reason.

Now to have confirmed knowledge that during a meeting pertaining to operational requirements OShawn Smith uproars
once more led to him being asked to do statements and that investigations would be revisited concerns me. | did not

3
Case 2:21-cv-02417-JTF-cgc Document 1-2 Filed 06/17/21 Page4of48 PagelD 14

report to work upon gaining knowledge of the City Hall matter because | was very distraught to know after being told
the investigation had concluded, Mr. Oshawn Smith was advised it would be revisited all because he openly requested
that something should be done to me.

When does this end? It’s beyond unfortunate that | have to experience this ongoing situation with
discrimination, threats, harassment and hostile environment and it continues to go unresolved. | am asking for help in
this matter and genuinely want ALL of this to end.

It seems I've exhausted all avenues the CoM can give and its bothersome that my entire tenure with the CoM | have
been targeted for reporting harassment or retaliated against because more tenured employees are rallying against me
because of a role or the previous Division Director actions. This must end.

Tonnie M. Ward

Operations Administrator

Division of Solid Waste Collections
City of Memphis

125 Main Street, 6" Floor — Room 628
Memphis, TN 38103

901.636.6831 Office

901.395.4942 Mobile

901.636.9893 Fax

tonnie.ward@memphistn.gov
Case 2:21-cv-02417-JTF-cgc Dag Filed 06/17/21 Page 5of48 PagelD 15

City of
CITIp

wat ee nC a a ere

TENNESSEE

JIM STRICKLAND
MAYOR

 

DIVISION OF SOLID WASTE MANAGEMENT

   

AREA Re NE Heine kd Cae cane ote

 

To: Albert P. Lamar, Director- Solid Waste Division
From: Tonnie Ward, Solid Waste Collections Administrator-Solid Waste Division
Date: September 24, 2019

Subject: Statements of Concerns

On August 20, 2019, at approximately 11:30 AM, Mr. Terence Nickelberry and I were called into Mr. Anthony Woodard’s office to discuss
Administrator duties for Midtown/ Bellevue and Farrisview. In addition to, the expectations of us both learning many of the job functions that Mr.
Anthony Woodard currently performs, but does not have a back-up to complete, in the event of his absence.

The conversation began very informative with them both expressing how excited they were to have me onboard. Mr. Nickelberry continued with
stating the plans “we” as a team would execute to make the City of Memphis, Solid Waste Division, a much more positive and highly productive area
to work for many of our sanitation employees. I agreed. The conversation remained somewhat professional in the beginning stages, but fifteen
minutes into the meeting Mr. Woodard and Mr. Nickelberry did not see eye to eye on the narrative that Mr. Woodard communicated about North
sector and South sector of the City of Memphis.

Mr. Woodard began to express over the past twenty years, the employees have not possessed desire to do their jobs as assigned and he wanted “us”
both to understand the North belonged to me and the South belonged to Mr. Nickelberry. I was still clueless, but listened attentively.

Mr. Nickelberry stated his thoughts as my trainer, it would be most productive for me to learn all facets of the city, as well as the administrative
duties due to majority of our time would be split in the area needing the most attention. Also, we were approaching leaf season. Again, I was clueless,
but didn’t interrupt. Mr. Woodard began to yell and Mr. Nickelberry asked him to lower his tone. Mr. Woodard complied. Mr. Nickelberry walked
out the office to take a call and as he was exiting the door, he advised Mr. Woodard that he should focus more on talking professionally to others and
stop being a bully. When Mr. Nickelberry exited Mr. Woodard dropped two profanities. I was shocked.

Unfortunately, this was the beginning of what would become a four-week daily rant, intimidation tactic, unprofessional and unwarranted remarks
presented to me by Mr. Woodard.

From my second day of employment with the City of Memphis (August 20, 2019) until as recent as September 20, 2019 Mr. Woodard has become
more and more vulgar and disrespectful with his comments to me and about others and especially Mr. Terence Nickelberry.

Below I have outlined dates and remarks of the comments that has driven me to this point in asking for assistance to resolve Mr. Woodard from
making certain comments or using intimidation tactics where my employment is concerned. It has been nerve wrecking from my very 2™ day and as
recent as yesterday, I am confident in stating unless this matter is resolved, Chief Woodard actions and remarks will negatively impact my daily
performance. I cannot allow that to happen!

1. 20 August 19: Mr. Woodard stated to me that I should not trust Mr. Terence Nickelberry and that I needed to watch him. This was my
second day of employment. This really made me weary. I was absolutely confused. He went on to say Mr. Nickelberry was like a brother to
him, but they have worked together for years, but Mr. Nickelberry is disrespectful and if he continues he would throw him from the
window. * Turning and pointing to his office window.

2. 23 August 19: After leaving Director Lamar office going over the Impact Statement and the requirements, Mr. Woodard called me back to
his office (Not Terence) to discuss that he has a lot to train me on. He stated he had not been on vacation in close to a year because no one
can perform in his role. Therefore, he needed for me to be spun up fast. He went on to state more derogatory comments about Mr.
Nickelberry advising that he was “hard headed” and did not listen. He stated that he would begin to discipline him with write- ups if he
continued to not sit still and listen as he talked to us. He used profane language. After possibly ten minutes of Mr. Woodard going on and
on about Mr. Nickelberry, I chimed in and advised that I did not view Mr. Nickelberry actions as disrespectful. However, after being
alongside him for a week, | noticed that the role we are working requires us to multitask, etc. There was a lot to be done. Mr. Woodard
stated that is not the case. Mr. Woodard then begins to state to me that 1) He was the reason I was hired 2) It was SOLELY his choice 3)
Mr. Woodard stated to me that Director Lamar did not MAKE him hire me and again it was SOLELY his decision. I was flabbergasted! |
did not know what to think after this. I left the office and continue with Mr. Nickelberry training for the day.
3. Cas Artes aha, aba Ay c QC ROG Wn Ob a 2 i ohsll eG RoE teu he g@,6 of ae atte aq ff IR, 18 rite

a

 

some training points on Grievances, etc. We looked at one grievance and he began talking about a conversation he had with Director Lamar
asking if “hiring” me would he be “hiring” his replacement. At this point. | was convinced I needed to speak with Director Lamar or
someone due to me becoming uneasy about interacting. | spoke to Mr. Terence Nickelberry about his interactions with Mr. Woodard in
efforts of gaining a better understanding of why Mr. Woodard actions were so negative. And to gain some sort of clarity as to why he was
acting as if he controlled my employment. Mr. Nickelberry advised | would learn. That's all he stated. Then later that day he advised that
week and [ couldn't believe I was in such unprofessional environment. This date is when I exposed to Mr. Nickelberry my second day on
the job, Mr. Woodard gave me the same ADVICE concerning him. He shrugged his shoulders and told me he was committed to training

me correctly.

28 Aug 19 [ was called in the office and asked do | know who | work for. | explained yes. | work under you, Chief Woodard. Chief
Woodard than began to go into a rant about he is the Chief and he has two Administrators and if he delegates a task it should be completed.
| agreed. Terence was present. | went on to explain that Director Lamar tasked you Chief Woodard with composing an Impact Statement.
We (1) stepped in to assist you because you struggled with the task; however, if we are in the field and you are at City Hall, it would be
more feasible for you to prepare and brief the Director. This did not fair well and he began yelling at me. He advised me that he would go
to 0 to 100 very quickly and a beast would come out. Terence dropped his head and attempted to leave office. | asked Terence to please
stay and not leave until there was a resolve. Needless to say, there was not a resolve. Mr. Woodard reminded me for the 2" time he was the
reason | had employment with City of Memphis. | was his choice. Terence was as well. Not to mention, if his administrators couldn't do
the job let him know. He stated this in front of Terence and advised that we were there to support him. Period. | stated | understood

3-6 Sept 19 Most of my training was completed in field. All tasks assigned were completed and interaction with Mr. Woodard was ona
need be basis. | spoke with Director Lamar EA and asked how | go about getting on Director Lamar calendar and what was the process for
speaking with HR. Yvette Paschal inquired about what I needed assistance with; however, | was evasive and gathered info | needed.

10 Sept 19 I spoke with EA via text at end of day asking to be placed on Director Lamar calendar immediately.

13 Sept 19 Chief Woodard asked me to report to his office. ] did. He began to talk about his dogs and daughter's graduation. It was after
4:30pm and I needed to see the Director prior to him leaving. Therefore, I stated to Chief Woodard, let me go catch Director Lamar before
he leaves for the day. Chief Woodard made a comment, as | walked out his office that made me cringed! He stated as I was leaving his
office that I had no time for him and | could just run on down to my boyfriend office! | crossed the threshold, and for a split second almost
turned back, but instead I yelled back to the door, | heard exactly what you said. ] walked down the hallway, by passed the Director office
and went into the restroom. I was upset. Yvette came into the ladies’ restroom and she learned of what just happened. I told her | needed to
talk to Director ASAP. She said that I missed him. He left for the day.

21 Sept 19 Chief Woodard hung the phone up in my face at 10:19AM I called back and inquired as to why he hung up. He stated
he thought I was done talking. I advised I was not. He stated he was not understanding narrative in Impact Statement and needed
clarity. I advised Chiet I explained to you 5 times. He advised (yelling) you will explain to me as many times as I need you to until I
understand. Then he went on to say; better yet come to City HALL and hung up again. I grabbed my counterpart (Terence) and
ask if he would take me to City Hall. I was too weary to drive. We arrived at City Hall at 1lam. Reported to Chief Woodard. His
entire demeanor changed. He was nice. He was offering food and condiments that both Terence and I declined. We explained to
him the matter at hand. This lasted an hour. Harold Mitchell was called into the office to assist with helping Chief Woodard
understand. Not thirty minutes after this was resolved, Chief Woodard walked over to my cubicle stating in front of Terence that
he and I must learn to deal with one another by learning each other’s “ways”. I did not respond. He attempted to lean over and
grabbed me as I sat at my desk, massaging my shoulders and making kissy noises, | moved my entire chair and body from his
embrace and he turned to Terence as I continued to type the email | was composing. When Terence left the cubicle, Chief Woodard
doubled back and began to tell me about some female employee by the name of Rosalyn from Farrisview. I turned my chair and
listened trying not to be rude. { had no idea what was about to happen next. Chief Woodard went on to say Rosalyn is one of many
(two or three) I believe, female employees who have attempted to get him caught up in a sexual assault hearing and he beat them.
He stated Roslyn and some former manager that he sold dresses to tried to set him up because he did not sleep with her. Something
to the fact of she called him in from the field, took everyone in the barn out to lunch except him and Rosalyn, Rosalyn alleged that
he hymned her up in a copier room. He knew the Director who was now the attorney and he beat that case. His Jast statement was
much too much for me to carry on with working under this leadership without someone addressing him. Chief Woodard stated
that he had not gotten this far in his career with the City of Memphis without knowing how to keep his DICK in his pants. | looked
at him, covered my ears and turned back to my PC. He walked out. | immediately called for Terence to come back here and
NEVER leave me alone whereas he is present. 1 told Terence verbatim what was said. Director LAMAR WAS OUT OF OFFICE.
Deputy Director was not present either; meetings possibly. | am no longer comfortable. This has not been a Respectful Workplace
my first 30 days. I had to release my anguish to Terence to carry on my work day. I asked Terence to please not say anything in
fear of me being so new and I need my job. | just don’t know want this type of behavior from Mr. Woodard to continue. Nor do I
want to be retaliated against for asking for this to stop!

23 Sept 19 I set a time to speak with Director Lamar. Meantime. | am seriously avoiding anv interaction with Chief Woodard, All
Interaction is accompanied by Terence. Conversation is as clear and precise as | can manage in efforts of keeping my employment until
someone can assist with my concerns. There was another breakdown in communication with Chief Woodard and Terence was aware. |
asked him if he could refrain from being so aggressive and abrupt (unprofessional), He advised again, there is a beast in him that he
struggles daily to keep at bay. | explained that | “only” want to report to work, do an excellent job, not ruffle feathers of anyone. If my
inquires and proactiveness is causing his aggressiveness I need to know how we can fix this. He advised that | talk fast and he is
methodical. | assured him, his actions had nothing to do with my speech. | speak clear and swifter than most because | stutter, but going
forward communication would have to be key if we were to be successful in any endeavor. He advised that he felt as if | was leaving him
out the loop of what-Terence and-hwes-working on. I stated to him that was not the case nor our intentions. If he would require us to outline

our day to day task we would. te
Case 2:21-cv-02417-JTF-cgc Document 1-2 Filed 06/17/21 Page 7of48 PagelD 17

JIM STRICKLAND
MAYOR

® DIVISION OF PUBLIC

TENNESSEE

 

Confidential

April 11, 2020
Re: Inappropriate Communication

This letter is to document the conversation that transpired between Sr. Operations
Administrator Anthony Woodard and | at approximately 1:03pm on Saturday, April 11,
2020.

| was in a sit-down meeting with Area Manager Kenneth Millen and Solid Waste Director
Albert Lamar discussing operational resolves for the Midtown Area and the Area

Manager concerns.

Sr. Operations Administrator Anthony Woodard knocked on the door and beckoned for

me to step out. | excused myself from the meeting and Anthony advised me that he was
leaving the facility. | asked if he completed the 2 step grievances we discussed and he

stated the grievances were completed.

Anthony went on to state the grievances were in the chair of my office and the office
was locked. We both walked to the office door and | retrieved the grievances.

As we were about to exit, Anthony pushed the office door shut and walked in closer to
me and stated if | heard the “Bellevue Rumor”. | looked at him and stated no.

Also, | added | will not entertain any “foolishness”.

Anthony begin to continue the “rumor” conversation by adding the rumor is “You have
filed another sexual harassment complaint against me and | am being forced to resign”!

i looked at him in shock and reached for the door. | stated for the second time that | had
not heard a rumor and | have NOT filed anything against him. This bothered me.

| immediately reported back to the meeting with Director Lamar and Ken Millen.

As soon as meeting was adjourned | asked Director Lamar to speak with me privately. |
repeated verbatim what Anthony had stated and how Anthony continues to involve me

ee enna reatianr ahkhraint nact artianc | dA Ant sant tr rvpniiinsn | avnracecns han nunaKmashaling
Case 2:21-cv-02417-JTF-cgc Document 1-2 Filed 06/17/21 Page 8of48 PagelD 18

this is becoming and | would like for this to stop. Anthony has been discussing me
(allegations) and now rumors about harassment that | am aware of since early January. |
want this to stop and | stated to Director Lamar that !| want this to stop.

Director Lamar retrieved his cellphone from the holster and phoned Anthony on speaker
phone. He questioned Anthony about all the comments that he was advised of and
Anthony confirmed he did confront me with the harassment allegation.

Director Lamar asked Anthony why would he make those types of remarks to me and
not address these rumors with him. Anthony stated he did not know why he confronted

me.

 
  

f
Lite _
SBOP We a
Tonnie Ward;-Operation tii ca
Solid Waste Division

 
Case 2:21-cv-02417-JTF-cgc Document 1-2 Filed 06/17/21 Page 9 of 48 PaO Be Po I

FYI

Ward, Tonnie <Tonnie.Ward@memphistn.gov>
Thu 1/2/2020 4:00 PM

To: Lamar, Albert <Albert.Lamar@memphistn.gov>

Cc: Woodard, Anthony <Anthony.Woodard@memphistn.gov>

Director Lamar,

When time permits, lets sit and talk about a concern that arose today. | definitely want to
ensure there will not be any preconceived notions about the tone or conversations that are
carried out between Anthony and I. | gave you a call a few moments ago; however Anthony
advised you stepped out of his office or office door.

Thanks!

Tonnie Ward

Solid Waste Collections Administrator
125 N. Main St., Room 628

Memphis, TN 38103
Tonnie.Ward@memphistn.gov
901.395.4942

 

httne://nnitlank affirze2 Le nam fleantthiadlA ALB ALIN OUr Re PRT AT Ue eee ee ne re
Case 2:21-cv-02417-JTF-cgc Document 1-2 Filed 06/17/21 Page10o0f48 Pa@yet0 202

Fw: FYI

Ward, Tonnie <Tonnie.Ward@memphistn.gov>
Thu 1/2/2020 4:08 PM

To: Tonnie Ward <tonnieward@icloud.com>

fyi

| sent this email to Director Lamar after Anthony continued to address me on the phone
stating something about my tone. | am not sure where he was attempting to go with the
conversation, but as | explained to him prior and again this afternoon. | am hoping that my
thoughts of thinking we could be able to work as a team after the outcome of my complaint
in September.

Tonnie Ward

Solid Waste Collections Administrator
125 N. Main St., Room 628

Memphis, TN 38103
Tonnie.Ward@memphistn.gov
901.395.4942

 

 

From: Ward, Tonnie

Sent: Thursday, January 2, 2020 4:00 PM

To: Lamar, Albert <Albert.Lamar@memphistn.gov>

Cc: Woodard, Anthony <Anthony.Woodard@memphistn.gov>
Subject: FYI!

Director Lamar,

When time permits, lets sit and talk about a concern that arose today. | definitely want to
ensure there will not be any preconceived notions about the tone or conversations that are
carried out between Anthony and I. | gave you a call a few moments ago; however Anthony

advised you stepped out of his office or office door.

Thanks!

122... £6... LD a SKE . Lh OTM TL A A LRIL A LONI TYR ADTIAT VWUIT XW! TAR ILiKHrcCrAMinAvr?r 7 LIVAIANnYA
Case 2:21-cv-02417-JTF-cgc Document 1-2 Filed 06/17/21 Page 11 of 48 Padays dof 2

Tonnie Ward

Solid Waste Collections Administrator
125 N. Main St., Room 628

Memphis, TN 38103

Tonnie. Ward@memphistn gov

 

https://outlook.office365.com/mail/id/AAQKAGQ1Zj ViM210L WE3ZiEtNGOSMCO4YTZ... 6/14/2021
Case 2:21-cv-02417-JTF-cgc Document 1-2 Filed 06/17/21 Page 12 of 48 Papagh ef 2

Re: FYI

Ward, Tonnie <Tonnie.Ward@memphistn.gov>
Thu 1/2/2020 4:22 PM
To: Woodard, Anthony <Anthony.Woodard@memphistn.gov>; Lamar, Albert <Albert.Lamar@memphistn.gov>

Anthony,

| was not comfortable with your persistence in stating to me that | needed to calm down and
| needed to watch my tone with you were your exact words. Even after | explained to you
twice that you were on speaker due to me handling route matters with my supervisor.

Lastly, there has not been an issue and | do NOT want one to arise; however your continued
comments and accusations caused me to reach out to Director Lamar before there is a matter
that arises. Thank you for your clarifications, but | still will be speaking to Director.

Regards,

Tonnie Ward

Solid Waste Collections Administrator
125 N. Main St., Room 628

Memphis, TN 38103
Tonnie.Ward@memphistn.gov
901.395.4942

 

 

From: Woodard, Anthony <Anthony.Woodard@memphistn.gov>

Sent: Thursday, January 2, 2020 4:15 PM

To: Ward, Tonnie <Tonnie.Ward@memphistn.gov>; Lamar, Albert <Albert.Lamar@memphistn.gov>
Subject: RE: FYI

Tonnie there is no issue between you and I, | only stated what it sounded like to me on this end of the
phone.

| asked you to calm down because you sounded like you were agitated. You explained that you were
not and we moved on to discuss the my question about the email you sent to Eric Sabatini. There is
not nor has there been any issue between you and I.

Las... /i..cal. 1. . Oa"? 2. MSY _._.. 7g... Oa a a mk oD ke ae ee Tn otto eee oe ea ttle ae eer, ce
Case 2:21-cv-02417-JTF-cgc Document 1-2 Filed 06/17/21 Page 13 of 48 pager 9b2

From: Ward, Tonnie

Sent: Thursday, January 02, 2020 4:00 PM

To: Lamar, Albert <Albert.Lamar@memphistn.gov>

Cc: Woodard, Anthony <Anthony.Woodard@memphistn.gov>
Subject: FYI

Director Lamar,

When time permits, lets sit and talk about a concern that arose today. | definitely want to
ensure there will not be any preconceived notions about the tone or conversations that are
carried out between Anthony and |. | gave you a call a few moments ago; however Anthony
advised you stepped out of his office or office door.

Thanks!

Tonnie Ward

Solid Waste Collections Administrator
125 N. Main St., Room 628

Memphis, TN 38103

i corde Ward Gi; HEMioist Gov

901.395.4942

  

  

   

httns://outlook office 365 .com/mail/id/A AOkAGOIZiViIMIIOE WE3ZiFINGOSMCNAVT7 B/N A/I01
Case 2:21-cv-02417-JTF-cgc Document 1-2 Filed 06/17/21 Page 14 of 48 Pagal rofl

Accepted: Meeting

Ward, Tonnie <Tonnie.Ward@memphistn.gov>
Mon 12/30/2019 8:49 AM
To: Lamar, Albert <Albert.Lamar@memphistn.gov>

httne://antlank affirathsS namimoatlhAlLA AMLARMNI TUR AATAT GRAS RATT et ann yee te a mmm
N

Case 2:21-cv-02417-JTF-cgc Document 1-2 Filed 06/17/21 Page15o0f48 PagelD 25
o

vy NO: 6125
AFSCME LOCAL 1733 - AFL-CIO

DR. MARTIN LUTHER KING LABOR CENTER
485 Beale Street » Memphis, TN 38103 * (901) 525-2458 * FAX (901) 525-4822

GRIEVANCE FORM
Date CLAS BO

| ‘ Unit ( / ( - Union Member
Aggrieved Employee Name AM tp Rs oH fs
toe MUMAGML:
Address and Phone Number 4/93
Class. oy Lied det a fan Zor- Date Employed G LILA
;

Art. and/or Section of Contract Violated

 

 

zw C

Brief Statement and Nature of Grievance ha , 6 j ces,

ML Venfueh BSH tt re L peste

 

4 VZLH Li 2, Lyne CCL Co mMELE. lh KW ENE

Wepont . Z. ai epiatst aa cpbite ae des sapervay “nes tein LL
7 24¢f) ILM

 

 

    

Date Presented

 

Chief Steward

Appropriate
Employer Rep.

Result afid Dispositiort fer investigating this grievance, Preamble, Article t_ Article 16, Section | and Section 6 of the MOU has not been violated.

 

 

 

It was determined that the grieved employee was not equally qualinedt to the selected candidates for the permanent

 

 

TesngetngD cepa

 

specific education, training and experience). Therefore, seniority does not have application since he was not the
senior most qualified candidate.

Therefore, this grievance is respectfully denied. (See Articles Attached)

 

Supervisor's Signature

 

Date Answered Answer Accepted (Initials)

 

Answer Rejected (Initials)

 

WHITE-EMPLOVER'S COPY  YELLOW-LOCAL UNION'S COPY —PINK-STEWARD'S COPY
Case 2:21-cv-02417-JTF-cgc Document 1-2 Filed 06/17/21 Page 16 of 48 Papage P&E 1

Phone call

Ward, Tonnie <Tonnie.Ward@memphistn.gov>
Wed 4/15/2020 10:42 AM
To: Lamar, Albert <Aibert.Lamar@memphistn.gov>

I'm confused. You told me to not call Anthony or take his calls.
He just called and I didn't answer. Am I supposed to?

Get Outlook for iOS

httne://nintlank affirea®hS eam mail id/A AQLARNN 1 ZIUIRADING UIE TIDAIMNCLARNAXYYTS TITAINAHA4
Case 2:21-cv-02417-JTF-cgc Document 1-2 Filed 06/17/21 Page17of48 Paqgalle 26f2

Terence Departure/ Record of Occurrence

Ward, Tonnie <Tonnie.Ward@memphistn.gov>
Mon 6/15/2020 2:12 PM

To: DeGraffreed, Delicia <Delicia.DeGraffreed@memphistn.gov>; Davis, Philip <Philip.Davis@®memphistn.gov>;
Lamar, Albert <Albert.Lamar@memphistn.gov>

Cc: Hardeman, Kim <Kim.Hardeman@memphistn.gov>; Nickelberry, Terence E.
<Terence.Nickelberry@memphistn.gov>; Morrow, Diane <Diane.Morrow@memphistn.gov>

Team,

While speaking with Terence at 1:43pm during a coaching session of his requirement to
report to lunch and scheduled breaks on time, Terence notified me that he was feeling
severely ill. Terence stood up and took his mask off taking deep gasps for air and seemed to
be hyper ventilating.

| immediately stood up from behind the desk and grabbed my cellphone to call for assistance
(EMS). Terence was still holding his abdomen and leaned on the counter next to the door and
stated he needed air and was feeling horrible. | stated to Terence | could not allow him to
leave after he advised me of his present condition. And | needed to call for help. Terence
declined an EMS. Terence stated he needed to walk and get air; therefore he took the long
route to his office from the outside.

Immediately | called for Ms. Diane Morrow to grab the blood pressure machine and take his
pressure/ temperature. She was able to confirm his blood pressure was 158/101. Terence
stated he would catch a breather and report to his personal doctor now. Diane observed
Terence walking without holding his abdomen and speaking clear on the phone without
gasping for air. He stated to Diane he made a appointment to see his physician and was
leaving for the day. Terence confirmed this was not an OJI incident. Therefore Standard was
not contacted.

Terence has been advised to keep me posted of his condition and send documentation of his
doctors visit.

Respectfully Submitted,

Tonnie Ward

Operations Administrator
Solid Waste Division

125 N. Main St., Room 628
Memphis, TN 38103
Tonnie.Ward@memphistn.gov
Office: 901.636.6831

Mobile: 901.395.4942

httne://aitlanl nffarea2 he panmilmailiAs/A ANLA CN ZiVUIRADTINT UT Z2DARIMNEA AMON ATTY TILAINAAI
Case 2:21-cv-02417-JTF-cgc Document 1-2 Filed 06/17/21 Page 18 of 48 PBRRIB M2

 

https://outlook.office365.com/mail/id/AAQkAGQ1Zi ViM2IOLWE3ZiIEtNGOSMCO4YTZ... 6/14/2021
Case 2:21-cv-02417-JTF-cgc Document 1-2 Filed 06/17/21 Page 19 of 48 Pagale PDE 2

FF Charge Notification (Ken Millen)

Ward, Tonnie <Tonnie.Ward@memphistn.gov>
Mon 6/15/2020 6:28 PM

To: Lamar, Albert <Albert.Lamar@memphistn.gov>
Cc: Davis, Philip <Philip.Davis@memphistn.gov>; DeGraffreed, Delicia <Delicia.DeGraffreed@memphistn.gov>

Sir,

Per our conversation, Ken's failure to follow protocol with Danny James warranted A FF
Notification to investigate the following:

1. Why wasn't this employee LWOP and documentation sent out to drop from payroll and
others were

2. Why was this employee permitted to return to work and work after he had been LWOP
4+ DAYS

3. Why did Ken attempt to present senior leadership with a FF Notification for this
employee when he was permitted t return to work and any discipline that would have
taken placed would be over turned

4, Why did Ken submit s statement listing all the reason as to why he allowed this
employee to work and others he moved quickly with sending proper documentation

5. Why did Ken generate FF Notification listing Anthony Woodard and Clarence Morrow
of which both employees are no longer with the city

| am validating his FF Administrative Charge Letter and would like to use the following
violations:

Work Rules

* 1.14 Quality and Quantity of Work
1.10 Notification Requirement

* 2.00 Employee Conduct

¢ 2.02 Compliance of Orders

* 2.06 Responsibility

* 3.15 Performance Standards

Personnel Policy

* PM-38-02 Grounds For Disciplinary Actions

Respectfully,

Tonnie Ward
Operations Administrator

hittne://antlankl nffire ths nnamimaiild/A ANLANMNIZIAURADTIAT WTA RAIRN SA ENn Army da -aimnrme
Case 2:21-cv-02417-JTF-cgc Document 1-2 Filed 06/17/21 Page 200f48 Padg@ks 3ef2

Solid Waste Division

125 N. Main St., Room 628
Memphis, TN 38103
Tonnie.Ward@memphistn.gov
Office: 901.636.6831

Mobile: 901.395.4942

 

https://outlook.office365.com/mail/id/AAQkKAGQ1 Zj ViM2I0L WE3ZjEtNGOSMCO4YTZ... 6/14/2021
Case 2:21-cv-02417-JTF-cgc Document 1-2 Filed 06/17/21 Page 21o0f48 Pabiaif2

Concerns:

Ward, Tonnie <Tonnie.Ward@memphistn.gov>
Tue 6/16/2020 10:07 AM

To: Lamar, Albert <Albert.Lamar@memphistn.gov>
Cc: Davis, Philip <Philip.Davis@memphistn.gov>; DeGraffreed, Delicia <Delicia.DeGraffreed@memphistn.gov>

a 1 attachments (298 KB)
Statements.pdf;

Director Lamar,

Midtown Supervisors reported to me last week on Friday, 12 June and Monday afternoon, 15
June concerning Terrence Nickleberry making comments that have them under the

impression he is trying to stop the operation. | spoke with a steward (Kristy Clark ) after she
called my phone multiple times. She advised that Terence Nickleberry stated he was about to
shut down all trucks if they had lights on and there would not be any work done in Solid
Waste. She went on to state that he advised her and a group of others (stewards) that pre-
trip should take 45 minutes and that's what they should be doing daily..

| advised her that | would peak with Terence about the shutting down the operation by
downing trucks and not to worry about any of the other comments as of now until | get
clarity. The concerns is this:

1. Friday, 12 June Terence stated in the presence of Diane Morrow that employees are
calling him at home and called him while he was off asking if they should work. If he
wanted to he could be the one to stop the employees from laying down because they
are tire of Director Lamar

2. Friday, 12 June Terence stated in the presence of Diane Morrow that | should and must
take my hands off the operation and allow him and Ken to run the operation as they
have in the past. | stated to him no! That will not happen your roles and responsibilities
are not that of an administrator and you (Terence) are failing to perform as an Area
Manager.

3. Friday, 12 Jun Terence supervisor team advised that its difficult for them to work due to
Terence continuing making changes to the operations set-up to ensure performance
metrics are met, his continued interruption of SEO in the field causing delay in
production and constant talk to them that they are afraid of me.

At this point, Terence isn't at work to address the concerns as a group as scheduled
yesterday; however Terence has stated to me of his ability to shut down the operation and |
responded to him making comments such as those were not professional and violates Work
Rules/ Personnel Policy. Immediately he corrected the statement and made a remark that he
would not do it, but he could. Terence interaction with employees has become disruptive to
SW and now its bleeding over to the supervisors.

Ledden me fi nneetdl ~ 21. £0" ..9fL 2 bk Ltt lA ALR A LULA YU h AATNAY UIT AI MATT FR TA AY TW? rita airman
Case 2:21-cv-02417-JTF-cgc Document 1-2 Filed 06/17/21 Page 22 0f48 pkagia 962

Each of them gave a statement in regard to Monday and Thursday; however they are very
uncomfortable with me asking and advising | would be letting senior leadership know of the
ongoing behavior of Terence since his return.

Tonnie Ward

Operations Administrator
Solid Waste Division

125 N. Main St., Room 628
Memphis, TN 38103
Tonnie.Ward@memphistn.gov
Office: 901.636.6831

Mobile: 901.395.4942

 

https://outlook.office365.com/mail/id/AAOkAGO1ZiViM2I0LWE3ZiEtNGOSMCO4YTZ... 6/14/2021
Case 2:21-cv-02417-JTF-cgc Document 1-2 Filed 06/17/21 Page 23 0f48 Pagehs4ar2

Fw: ORAL - Ken Millen

Ward, Tonnie <Tonnie.Ward@memphistn.gov>
Tue 6/23/2020 5:49 PM
To: Lamar, Albert <Albert.Lamar@memphistn.gov>

a 1 attachments (3 MB)
SKM_C45820062315282. pdf;

Director,

| am confused. | saw the email you asked me to review from Phyllis (HR) and Kimberly Taylor
(EDI); however disciplinary process was followed. The employees were accompanied by
another member of management and | allowed each the opportunity to comment after we
discussed the oral. The signed copy was forwarded to senior leadership (Admin Support/
Director) at 3:30pm.

Ken contacted EDI immediately after he left the office and made me aware that he would be
doing so. | encouraged him to do so because the reprimand would remain due to the
occurrence that took place and the outcome afterwards.

Respectfully Submitted,

Tonnie Ward

Operations Administrator
Solid Waste Division

125 N. Main St., Room 628
Memphis, TN 38103
Tonnie.Ward@memphistn.gov
Office: 901.636.6831

Mobile: 901.395.4942

 

 

httnes llaatlanb ALM An IDLE pew len ITE TIA ALN ADMIT ANTAT UIT Ag mata m et mnates fa oh imn ma
Case 2:21-cv-02417-JTF-cgc Document 1-2 Filed 06/17/21 Page 24 of 48 phages ob2

From: Morrow, Diane <Diane.Morrow@memphistn.gov>

Sent: Tuesday, June 23, 2020 3:32 PM

To: DeGraffreed, Delicia <Delicia.DeGraffreed@memphistn.gov>

Cc: Lamar, Albert <Albert.Lamar@memphistn.gov>; Davis, Philip <Philip.Davis@memphistn.gov>;
Ward, Tonnie <Tonnie.Ward@memphistn.gov>; Bailey, Rolanda <Rolanda.Bailey@memphistn.gov>

Subject: ORAL - Ken Millen

Diane Morrow

Support Services Supervisor

Solid Waste Dept.-Bellevue/Midtown
City of Memphis

901-636-7653

901-722-5415 (fax)

From: copier@memphistn.gov <copier@memphistn.gov>
Sent: Tuesday, June 23, 2020 3:28 PM

To: Morrow, Diane <Diane.Morrow@memphistn.gov>
Subject: Message from KM_C458

https://outlook.office365.com/mail/id/AAQkAGQ1Zj ViM2I0L WE3ZjJEtNGQ5MCO4YTZ... 6/14/2021
Case 2:21-cv-02417-JTF-cgc Document 1-2 Filed 06/17/21 Page 25o0f48 PagelD 35

CITY OF MEMPHIS GOVERNMENT
DISCIPLINARY ACTION FORM

 

Issued Date: 06/23/2020

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTICE OF ORAL REPRIMAND
Employee Kenneth Millen Division/Service Center | Solid Waste - Midtown
Operations Tonnie Ward Job Position Area Manager
Administrator
Represented Employee | Yes No | If Yes, Name of Union | AFSCME
Steward Representing
Employee
Type of Violation (Insert X in appropriate box):
Absenteeism Tardiness X | Insubordination |__| Safety
Gross Misconduct Quality of Work | X]| Other, Explain Below

 

 

 

 

 

 

 

Comments / Other:
| Not Applicable

 

Type of Action (Insert X in appropriate box):
{X | Oral Reprimand _| (Department File Only)

 

| List Dates or Previous Actions: none

Send a copy of this completed form to the attention of the Division of Human Resources — Data
Management Service Center located in City Hall, Room | B-38 to be filed in employee’s Master
File.

 

 

List Applicable City of Memphis Personnel Policies Violated:

I. GROUNDS FOR DISCIPLINARY ACTION — PM-38-02
Section: 38-00, DISCIPLINE AND APPEALS

Employees of City of Memphis Government, who fail to abide by established rules, are subject to
disciplinary action. Disciplinary action may be taken for, but not limited to the following:

1. The employee has violated a provision set forth in City of Memphis Personnel Manual
Policies and Procedures or provision set forth by the employee’s Division or department.

2. The employee has violated a lawful or official regulation or order or refused to accept an
assignment from an authorized supervisor and the failure to obey amounts to
insubordination.

3. The employee is incompetent, inefficient, and unprofessional in demonstrated work
performance of their assigned job duties.

4. The employee’s conduct and/or behavior toward citizens, public charges, vendors,
eontractors, management personnel, fellow employees, etc., had been offensive,

 

 

 
Case 2:21-cv-02417-JTF-cgc Document 1-2 Filed 06/17/21 Page 26 o0f48 PagelD 36

 

Il. DIVISION WORK RULES

ARTICLE 2: CONDUCT AT WORK

EMPLOYEE CONDUCT
The City of Memphis and the Division expects all employees to behave in a professional manner.

Employees shall conduct themselves in a way that best represents City Government while also
exercising appropriate demeanor and judgment. Employees shall also
conduct themselves in such a manner consistent with the Division Work Rules. Violation may resu
It in disciplinary action, up to and including termination of employment.

COMPLIANCE OR ORDERS
Employees shall comply with all orders of supervisors and any other approved authorities.

Employees shall perform all orders as requested and directed in a prompt and efficient manner.
Employees shall not verbally abuse supervisors because of orders given, nor unreasonably questio

n or fail to perform work or directives given.

ARTICLE 3: GENERAL POLICY

READ AND UNDERSTAND CITY AND DIVISION POLICIES, PROCEDURES AND
WORK RULES
It is the employee’s responsibility to read and understand all City and Division Policies,

Proceduresand Work Rules. Each employee will be issued a copy of this document upon
employment with the City. Additionally, in New Hire Orientation the Human Resource
Department will provide information on the City’s policies and procedures and their location on
the City’s website. If an employee does not understand a particular policy or procedures, they must
contact their immediate supervisor who will explain the policy.

VIOLATION OF ANY POLICY, PROCEDURE OR RULE AFTER WARNING

It is impossible to list every item that would be a violation of any policy, procedure, rule or practic
e. To that end if an employee has been counselled concerning an offense or violation not expressly
listed the employee is still subject to receiving discipline for the offense. The type of discipline wil

] depend on the magnitude of the infraction.

PERFORMANCE STANDARDS
The SW Division in order to ensure efficient and satisfactory levels of services are provided to

citizens shall as needed determine performance standards for any employee. Accordingly,
departments, bureaus, service centers, areas, zones, or any other form of structural management
will utilize such performance standards as required to track and manage employee performance in
a manner consistent with the delivery of services. Employees in such positions will be required to
perform in full compliance with standards set by the departments, bureaus, service centers, areas,
zones, or any other form of structural management.

 

 

 

List Details of the Incident that lead to this action being taken.
Include Date, Time, Description and Impact on the City/Division of this Incident:
June 22, 2020 Ken’s willful requests to have Shirley Johnson reassign personnel after she was

 

2

 
Case 2:21-cv-02417-JTF-cgc Document 1-2 Filed 06/17/21 Page 27 of 48 PagelD 37

 

instructed not to exhibited injudicious and could have impacted the SW operations negatively.
Ken deliberately refrained from forwarding his required asset and morning report for the
layout of B3 to prevent Administrator from knowing of the unapproved removal personnel.

 

 

Employee Statement / Response:

sed +o S405 Ernployec stotd

bree |

 

\,e “A not mats hc ley ce ASSL Ges Les

 

Corrective Action Plan
Immediately, the employee will comply with all orders given and will not “usurp” authority of the

Operations Administrator by intentionally encouraging or requesting other members of leadership
or employees to perform tasks that instructions were given not to. If this type of behavior continues
the employee will be issued progressive discipline up to termination.

 

 

 

APPEALS INFORMATION:
An employee may appeal internally to his/her immediate Supervisor within ten (10) calendar days

after disposition of infractions. The internal appeal process is detailed in PM 38-03. A represented
employee may file a grievance within the timeframe allotted within his/her respective Memorandum

of Understanding.

I acknowledge receipt of this disciplinary action and that its contents have been discussed with me.
I understand that my signature does not necessarily indicate agreement.

Ken Millen

 

Employee’s Name (Print)

Refused to Sign

Employee’s Signature

6/23/20

 

  
  

nie Ward

 

 

 

Note: If employee refuses to sign have it witnessed by another member of management and have

them sign on the Witness line. On the employee signature line write the notation - Employee

 

Refused to Sign See Witness Signature.

 
Case 2:21-cv-02417-JTF-cgc Document 1-2 Filed 06/17/21 Page 28 of 48 PagelD 36,
age lo

Fwd: B3 layout 06/22/20

Ward, Tonnie <Tonnie.Ward@memphistn.gov>
Tue 6/23/2020 4:04 AM

To: Millen, Ken <Ken.Millen@memphistn.gov>; Johnson, Shirley <ShirleyJohnson@memphistn.gov>

Cc: Davis, Philip <Philip. Davis@memphistn.gov>; DeGraffreed, Delicia <Delicia.DeGraffreed@memphistn.gov>;
Hardeman, Kim <Kim.Hardeman@memphistn.gov>

Bcc: Lamar, Albert <Albert.Lamar@memphistn.gov>

Shirley/ Ken,

Expect to meet with me as soon as you arrive this morning concerning yesterday's B3 layout
and reallocation of an employee.

Ken,

This layout is required of areas managers daily NLT 8am. | advised you at 8:27am Monday
morning to submit. You stated you would when you make it to the truck; which you never
did.

You were contacted at 10:47am, 12pm and 3pm to forward your B3 set up; which you finally
completed at 3:12pm and submitted. EOD. I advised you this was not acceptable and you
must submit your data on time as all other Area Managers are in compliance and this is
ongoing for Area B for approximately 3+ months.

This is not acceptable. After your submitting, and I reviewed, I learned that Shirley Johnson
reallocation of personnel (Tyson White) was completed without my knowledge and
opposite instructions I clearly gave. This constitutes insubordination and violated Personnel
Policy Manual.

I spoke with you both concerning this matter yesterday afternoon in my office with the
group and with Shirley individually. This behavior from an Area Manager or Zone Supervisor
is not acceptable. It will be documented and progressive discipline followed if it continues.

As an Area Manager, I would encourage you moving forward to not “usurp” authority or
direction given to employees as it relates to operational layout. This type of behavior

impacts the operation negatively.

Ken Your delayed submission of data and request to Shirley to remove a TD to a CC position
poses (2) questions for me:

1. Was this delay intentional to prevent me from being aware that my instructions had been
disregarded?

2. How often are actions such as these taking place?
Case 2:21-cv-02417-JTF-cgc Document 1-2 Filed 06/17/21 Page 29 of 48 Pagelke 39f 3

Secondly, this email will be utilized to document the conversation and the actions of you
and Shirley on 22 June.

As well as, Oral Coaching Reprimands generated for future reference to ensure progressive
discipline is followed if this occurrence or similar occurrence take place in the future.

Let's meet in my office briefly upon 0600 arrival, so much time will not be taken away from
your 0630 or 0645 startup meetings.

Respectfully Submitted,
Tonnie Ward
Sent from my iPhone

Begin forwarded message:

From: "Millen, Ken" <Ken.Millen@memphistn.gov>
Date: June 22, 2020 at 3:12:37 PM CDT
To: "Ward, Tonnie" <Tonnie.Ward@memphistn.gov>, "Colbert, Yvonne L.”

<Yvonne.Colbert@memphistn.gov>, "Ward, Marquette J.”
<Marquette.Ward@memphistn.gov>
Subject: B3 layout 06/22/20

B3

Garbage

3179 Rosie Pirtle D James, J Hunt

$5022 David Kyle. MThomas Telly James.
ss3170 Henry Johnson Larry Naylor Eric Wilkerson.

$3163 David Corum Jerry Holt Andrew Boyland

$3023 Charles Netters George Yancy Leon Dean

PRD PN Ae te eRe ne We A ee AD rik Re
Case 2:21-cv-02417-JTF-cgc Document 1-2 Filed 06/17/21 Page 30 of 48 Pagel 0,
age 30

one split route
Recycle
$3526

Tyson white Terrill White M Cast

$3137
Mark Hill Keith Poole

$1234
Damon Minor Danita Green Velma Cooper.

from my Verizon, Samsung Galaxy Tablet
Case 2:21-cv-02417-JTF-cgc Document 1-2 Filed 06/17/21 Page 31lof48 PaGese Hof |

Re: Ken PIP

Ward, Tonnie <Tonnie.Ward@memphistn.gov>
Fri 6/26/2020 2:53 PM
To: Lamar, Albert <Albert.Lamar@memphistn.gov>

@ 1 attachments (46 KB)
Kenneth Millen PIP June 29, 2020.docx;

Director,

Will you please assist me with accurately categorizing Ken's goals and areas of
improvements? There has been so many occurrences observed and discussed over the past 3
to 6 months concerning this employees competency level, professional behaviors/ comments
and a vast number of other infractions. | am having difficulty outlining the PIP that's intended
to correct and improve his performance w/o seeming as if my intent is to tarnish his ability

Tonnie Ward

Operations Administrator
Solid Waste Division

125 N. Main St., Room 628
Memphis, TN 38103
Tonnie.Ward@memphistn.gov
Office: 901.636.6831

Mobile: 901.395.4942

 

 

httee:linawtlLanl ALL RAI LE nner lenntilTi ALA ALQNLA MN ZIUILAAYDTAT UTA ZITAT MeL ASION ATTY CITAINNNA
Case 2:21-cv-02417-JTF-cgc Document 1-2 Filed 06/17/21 Page 32 of 48 PagelD 42

PERFORMANCE IMPROVEMENT PLAN (PIP)
Employee’s Name: Kenneth A. Millen DATE: June 29, 2020

Title: Area Collections Manager (Midtown) Division/Department: Solid Waste Management

 

 

Purpose: To provide the opportunity to assist a management employee in understanding the specific
improvements required in his performance as it relates to Competency, Quality and Quantity of Work, Ability to
work within a team environment focusing on productive results of the Solid Waste (Operations) Division,
Conflict Management, Professional Work Ethic, and Positive Influence on Workforce. This performance
improvement plan is issued as a remedy to charges outlined in the June 19, 2020 Fact Finding Hearing and
recent observations of employee substandard performance, unprofessional behavior and unethical comments.
The employee consistent inability meet timely requests of administrative duties or correspondence of emails,
grievances, FF documentation, etc. has become a frequent re-occurrence with little to no improvement being
exhibited by the employee. This plan is intended to document your improvement in performance competency,
professionalism and productivity within Solid Waste (Operations) Division. If at any point you fail to meet the
required standards and expectations of your position, further disciplinary action may be required up to
termination.

6/29/2020 Implementation
7/13//2020 1° Follow-Up
7/27/2020 2 Follow-Up
8/11/2020 3" Follow-Up
8/25/2020 — Final Review

 

IDENTIFY PERFORMANCE/BEHAVIOR CONCERNS: List specific problems, issues, occurrences, dates,
times, etc.

1. Quantity of Work: On-Going Occurrences documented from March 2020- Present; (Untimely
completion of daily tasks assigned); limited to no response or correspondence to emails pertaining to
operational needs/ implementations to improve service quality, substandard involvement with SW
operations daily production plans of execution; expected performance and positive engagement within
the Solid Waste operational successes has been very inconsistent, inability to communicate in group
settings and complete tasks in a timely manner is below expectations for an Area Manager.

2. Quality of Work: Periodically; documented from January 2020- June 2020 (Failure to meet Solid
Waste Division Standards) Tasks delegated were either not completed or completed after the
expectation set for completion expired. Poor Performance and Teamwork exhibited periodically when
employee disagrees with senior leadership instructions or suggestions that differ from past
administration, very limited output or effort put forth when employee ideas or recommendations are not
utilized within the operation, employee disconnects himself from any decision or execution of tasks
that’s not favorable (in his opinion) for the employee.

3. Conflict Management: May 8, 2020; Displacement of emotions, insubordinate behavior, inappropriate
comments and allegations were made by employee during a leadership roundtable when employee
disagreed with upcoming planning phases for SW as it pertained to management expectations,
supervisor's responsibility, punctuality, and interpersonal relationships / positive interactions with hourly
employees. June 23, 2020; Employee exhibited repeat behaviors from May 8, 2020 with a discussion
pertaining to management expectations, punctuality and identifying the expectations of the Area
Manager role.

Performance !mprovement Plan
Page 1 of 9

 
 

Case 2:21-cv-02417-JTF-cgc Document 1-2 Filed 06/17/21 Page 33 0f48 PagelD 43

4. Competency: Inability to enforce MOU, Personnel Policy or City Work Rules fairly amongst employees
reporting directly or indirectly to employee, Breach of Confidentiality; Using communication on a need
to know basis only, Inability to actively participate in strategic planning phases for SW seasonal volume

5. Positive Influence on Workforce: Too much focus on what is wrong within operational guidelines and
Offer little to no resolve to building better work relationships with peers or senior leadership, Lack of

positive feedback

PERFORMANCE/BEHAVIOR CONCERN DEFINITION: List specific reason(s) why performance improvement

plan is being developed.
1. To evaluate employee engagement with peers, subordinates and senior management. To take record

of employee punctuality, attendance and presence within the operation as a whole. Build a rapport with
the employee to improve time-management skills, ability to prioritize tasks and improve individual

performance.
2. To improve employee accuracy, thoroughness, productivity, competence and ability to meet deadlines

and responsiveness to time sensitive emails/ tasks.

3. Coach and Develop employee
IMPROVEMENT REQUIRED: List specific actions that the associate must take to correct the situation or

behavior.

SUGGESTED MEANS OF IMPROVEMENT: List specific goals, objectives or performance and measurement
standards that are expected of the associate and specific time frame(s) for achievement.

Employee's Comments:

 

 

It must be understood by Terence Nickelberry that this PIP is being developed for the primary purpose of
improving employee individual performance and behaviors expected from an employee in his titled role. This
performance improvement plan in intended to assure the employee is provided an opportunity to understand
the factors that are important to potential achievement of the improvements described above; Employee is
encouraged to ask questions, request assistance from his manager, at any time to ensure the completion of

the steps above.

(Note: This plan is not all inclusive of all performance issues that may exist but focuses on key areas of
improvement required within a specific time frames.)

Performance Improvement Plan
Page 2 of 9

 
Case 2:21-cv-02417-JTF-cgc Document 1-2 Filed 06/17/21 Page 34 o0f48 PagelD 44

1° Follow-Up Session

PIP Manager: Name Follow Up Manager: Name

Date of Follow-Up: Date Date Scheduled for Next Follow-Up: Date

(Sufficient time should be allocated to allow for improvement)

 

 

Progress on this PIP has been:

("] Below Expectations ~  [] Meets Expectations [-] Exceeds Expectations

 

Summary: List below the specific improvements that have been made, as well as any areas that are below
expectations:

1.

Next Steps: List below the next steps to be taken: This list should be SMART - Specific, Measurable, Action
oriented, Results oriented and Time bound.

1.

2.

Reviewing Manager’s Overall Comments on Progress or Lack of Progress. This section requires comments.

 

 

 

Recommendations: List below any additional training (internal or external), mentoring from another manager,
and/or days of observing another operation required of the Employee before next session.

 

 

 

Reviewing Manager's Signature:

Performance Improvement Plan
Page 4 of 9

 

 

 
 

Case 2:21-cv-02417-JTF-cgc Document 1-2 Filed 06/17/21 Page 350f48 PagelD 45
DATE ISSUED:

 

 

Immediate Supervisor's Signature Division Director (or designee) Signature

 

By signing this Performance Improvement Plan, | acknowledge that | have received it and that it has been
thoroughly explained to me. | have been permitted to ask questions about any areas that | do not understand.

 

 

Employee Signature Date

 

Performance tmprovement Plan
Page 3 of 9

 
 

 

Case 2:21-cv-02417-JTF-cgc Document 1-2 Filed 06/17/21 Page 36o0f48 PagelD 46
2"4 Follow-Up Session
PIP Manager: Name Follow Up Manager: Name

Date of Follow-Up: Date Date Scheduled for Next Follow-Up: Date

(Sufficient time should be allocated to allow for improvement)

 

Progress on this PIP has been:

] Below Expectations [_] Meets Expectations [_] Exceeds Expectations

 

Summary: List below the specific improvements that have been made, as well as any areas that are below
expectations:

1.

2.

Next Steps: List below the next steps to be taken: This list should be SMART - Specific, Measurable, Action
oriented, Results oriented and Time bound.

1.

2.

Reviewing Manager’s Overall Comments on Progress or Lack of Progress. This section requires comments.

 

 

Recommendations: List below any additional training (internal or external), mentoring from another manager,
and/or days of observing another operation required of the Employee before next session.

 

 

 

Performance Improvement Plan
Page 6 of 9

 

 

 
Case 2:21-cv-02417-JTF-cgc Document 1-2 Filed 06/17/21 Page 37 of 48 PagelD 47

Date:

 

 

 

 

By signing below, | am acknowledging that the information above has been discussed with me and that | have
received a copy of this document. Further, | am acknowledging that | have been allowed and encouraged to
ask questions about anything that | do not understand.

Date:

 

 

Employee Signature

 

Performance Improvement Plan
Page 5 of 9

 
Case 2:21-cv-02417-JTF-cgc Document 1-2 Filed 06/17/21 Page 38 0f48 PagelD 48
3rd Follow-Up Session

PIP Manager: Name Follow Up Manager: Name

Date of Follow-Up: Date Date Scheduled for Next Follow-Up: Date

(Sufficient time should be allocated to allow for improvement)

 

 

Progress on this PIP has been:

_] Below Expectations [] Meets Expectations [ ] Exceeds Expectations

 

Summary: List below the specific improvements that have been made, as well as any areas that are below
expectations:

1.

2.

Next Steps: List below the next steps to be taken: This list should be SMART - Specific, Measurable, Action
oriented, Results oriented and Time bound.

1.

2.

Reviewing Manager's Overall Comments on Progress or Lack of Progress. This section requires comments.

 

 

 

Recommendations: List below any additional training (internal or external), mentoring from another manager,
and/or days of observing another operation required of the Employee before next session.

 

 

 

Performance Improvement Plan
Page 8 of 9

 

 

 
Case 2:21-cv-02417-JTF-cgc Document 1-2 Filed 06/17/21 Page 39 0f48 PagelD 49

 

 

 

Reviewing Manager’s Signature

Date:

 

 

 

 

By signing below, | am acknowledging that the information above has been discussed with me and that | have
received a copy of this document. Further, | am acknowledging that | have been allowed and encouraged to
ask questions about anything that | do not understand.

Date:

 

 

Employee Signature

 

Performance Improvement Plan
Page 9 of 9

 

 
Case 2:21-cv-02417-JTF-cgc Document 1-2 Filed 06/17/21 Page 40 of 48 Pagal val

RE: Follow-up

Tannera Gibson <tgibson@bpjlaw.com>
Wed 6/9/2021 2:06 PM
To: Ward, Tonnie <Tonnie.Ward@memphistn.gov>

CAUTION: This email originated outside of the City of Memphis organization. Do not click links or open
attachments unless you recognize the sender and know the content is safe.

 

Hi Ms. Ward,

My investigation has concluded, so I’m unable to have further discussion. I’d recommend reaching
out to EDI.

Tannera George Gibson

Burch, Porter & Johnson, PLLC

130 North Court Ave | Memphis, TN 38103
Direct: 901-524-5152 | Main: 901-524-5000

tgibson@bpjlaw.com | Bio | vcard

This message is being sent by or on behalf of a lawyer. It is intended exclusively for the individual or entity to which it is
addressed. This communication may contain information that is proprietary, privileged or confidential or otherwise legally exempt
from disclosure. If you are not the named addressee, you are not authorized to read, print, retain copy or disseminate this
message or any part of it. If you have received this message in error, please notify the sender immediately by e-mail and delete
all copies of the message.

From: Ward, Tonnie <Tonnie.Ward@memphistn.gov>
Sent: Wednesday, June 9, 2021 10:51 AM

To: Tannera Gibson <tgibson@bpjlaw.com>

Subject: Re: Follow-up

Ma’am,
Will you be able to give me a call at your soonest? | need to speak with you.

Tonnie M. Ward

Operations Administrator

Division of Solid Waste Collections
City of Memphis

125 Main Street, 6" Floor — Room 628
Memphis, TN 38103

901.636.6831 Office

901.395.4942 Mobile

901.636.9893 Fax

tonnie.ward@memphistn.gov

Ldgen ne tinwwalL~ 1. fA kK ..L ta a ak k kfe ee  eee  n
Case 2:21-cv-02417-JTF-cgc Document 1-2 Filed 06/17/21 Page 41 of 48 Papas) pdf 2

RE: Follow-up

Ward, Tonnie <Tonnie.Ward@memphistn.gov>
Wed 6/9/2021 2:26 PM
To: Tannera Gibson <tgibson@bpjlaw.com>

Yes ma’am. | will do so immediately. Have an amazing day!

From: Tannera Gibson [mailto:tgibson@bpjlaw.com]
Sent: Wednesday, June 9, 2021 2:05 PM

To: Ward, Tonnie <Tonnie.Ward@memphistn.gov>
Subject: RE: Follow-up

CAUTION: This email originated outside of the City of Memphis organization. Do not click links or open
attachments unless you recognize the sender and know the content is safe.

 

Hi Ms. Ward,

My investigation has concluded, so I’m unable to have further discussion. I'd recommend reaching
out to EDI.

Tannera George Gibson

Burch, Porter & Johnson, PLLC

130 North Court Ave | Memphis, TN 38103
Direct: 901-524-5152 | Main: 901-524-5000

tgibson@bpjlaw.com | Bio | vcard

This message is being sent by or on behalf of a lawyer. It is intended exclusively for the individual or entity to which it is
addressed. This communication may contain information that is proprietary, privileged or confidential or otherwise legally exempt
from disclosure. If you are not the named addressee, you are not authorized to read, print, retain copy or disseminate this
message or any part of it. If you have received this message in error, please notify the sender immediately by e-mail and delete
all copies of the message.

From: Ward, Tonnie <Tonnie.Ward@memphistn.gov>
Sent: Wednesday, June 9, 2021 10:51 AM

To: Tannera Gibson <tgibson@bpjlaw.com>

Subject: Re: Follow-up

 

Ma’am,
Will you be able to give me a call at your soonest? | need to speak with you.

Tonnie M. Ward

Operations Administrator

Division of Solid Waste Collections
City of Memphis

125 Main Street, 6" Floor — Room 628
Memphis, TN 38103

901.636.6831 Office
Case 2:21-cv-02417-JTF-cgc Document 1-2 Filed 06/17/21 Page 42 0f48 Papgibpef2

FW: Follow-up

Ward, Tonnie <Tonnie.Ward@memphistn.gov>
Wed 6/9/2021 2:33 PM

To: Suttlar, Erika <erika.suttlar@memphistn.gov>
Ce: Jones, Darius <DariusJones@memphistn.gov>

Ms. Erika,
See Com legal response below.

Were you able to reach out to ED! Monday for a report to issue me concerning the investigation and
all the charges that were filed against me? | am headed out to my appointment, but if you will, |
would like a documented report pertaining to the investigation and charges filed.

From: Ward, Tonnie

Sent: Wednesday, June 9, 2021 2:27 PM
To: Tannera Gibson <tgibson@bpjlaw.com>
Subject: RE: Follow-up

Yes ma’am. | will do so immediately. Have an amazing day!

From: Tannera Gibson [mailto:tgibson@bpjlaw.com]
Sent: Wednesday, June 9, 2021 2:05 PM

To: Ward, Tonnie <Tonnie.Ward@memphistn.gov>
Subject: RE: Follow-up

CAUTION: This email originated outside of the City of Memphis organization. Do not click links or open
attachments unless you recognize the sender and know the content is safe.

 

Hi Ms. Ward,

My investigation has concluded, so I’m unable to have further discussion. |’d recommend reaching
out to EDI.

Tannera George Gibson

Burch, Porter & Johnson, PLLC

130 North Court Ave | Memphis, TN 38103
Direct: 901-524-5152 | Main: 901-524-5000

tqibson@bpjlaw.com | Bio | vcard

This message is being sent by or on behalf of a lawyer. It is intended exclusively for the individual or entity to which tt is
addressed. This communication may contain information that is proprietary, privileged or confidential or otherwise legally exempt
from disclosure. If you are not the named addressee, you are not authorized to read, print, retain copy or disseminate this
message or any part of it. If you have received this message in error, please notify the sender immediately by e-mail and delete
all copies of the message.

From: Ward, Tonnie <Tonnie.Ward@memphistn.gov>
Sent: Wednesday, June 9, 2021 10:51 AM

 

tf GQ orm arr ft ons? as &» Bok A TOA I yk TATA OCT mars ow ee omen at rrrees - ia «im tm a
Case 2:21-cv-02417-JTF-cgc Document 1-2 Filed 06/17/21 Page 43 0f48 Pa@age Bef 2

To: Tannera Gibson <tgibson@bpjlaw.com>
Subject: Re: Follow-up

Ma’am,
Will you be able to give me a call at your soonest? | need to speak with you.

Tonnie M. Ward

Operations Administrator

Division of Solid Waste Collections
City of Memphis

125 Main Street, 6" Floor — Room 628
Memphis, TN 38103

901.636.6831 Office

901.395.4942 Mobile

901.636.9893 Fax

tonnie.ward@memphistn.gov

httos://outlook-office365.com/mail/id/A AOkAGO1 7iViM2101. WE37i1FINGOSMCN4VT7 KIVKIDNI1
Case 2:21-cv-02417-JTF-cgc Document 1-2 Filed 06/17/21 Page 44 0f48 Pag lodf 3

FW: Follow up Investigation of Violent Threats, Hostile Work Environment and
Workplace Harassment

Ward, Tonnie <Tonnie.Ward@memphistn.gov>
Wed 6/9/2021 1:44 PM

To: maloneward08@icloud.com <maloneward08@icloud.com>; MALONEWARDO8@YAHOO.COM
<MALONEWARDO8@YAHOO.COM>

From: Suttlar, Erika

Sent: Tuesday, June 8, 2021 10:15 AM

To: Ward, Tonnie <Tonnie.Ward@memphistn.gov>

Subject: RE: Follow up Investigation of Violent Threats, Hostile Work Environment and Workplace
Harassment

Of course, they would contact you if you needed to do anything further. | will contact EDI to see if
they have a report to give you.

Erika D. Suttlar, JD

HAR Business Partner Manager
Division of Solid Waste

City of Memphis

125 Main Street, 6" Floor — Room 628
Memphis, TN 38103

901.636.6833 Direct

901.581.0378 Mobile

901.636.3861 Fax

erika.suttlar‘aamemphistn.gov
Stay Positive. Test Negative.

From: Ward, Tonnie

Sent: Tuesday, June 8, 2021 10:12 AM

To: Suttlar, Erika <erika.suttlar@memphistn.gov>

Subject: RE: Follow up Investigation of Violent Threats, Hostile Work Environment and Workplace
Harassment

 

Correct. That’s what you advised yesterday during the recorded TEAMS call and what you advised 2
June when | called you via phone and asked about the investigation that has been ongoing for over 6+
months.

You stated you have no information about the investigation or its outcome. | advised you that if the
investigation is over | had not been contacted by CoM legal (Tienerra Gibson) nor EDI.

At this point in the conversation you advised if | had not been contacted it’s possible they have
nothing else to investigate and | was not told to do anything further.

Sent from Mail for Windows 10

re -_om- 1 ont atk kw mtd Ok DUO FO ERTS LATAT UIT ASF Tk LIL SL ALIUN ACS TW £CItLCiIAnrAt
Case 2:21-cv-02417-JTF-cgc Document 1-2 Filed 06/17/21 Page 45 of 48 Padeage gf 3

From: Suttlar, Erika
Sent: Tuesday, June 8, 2021 9:02 AM

To: Ward, Tonnie
Subject: RE: Follow up Investigation of Violent Threats, Hostile Work Environment and Workplace

Harassment

 

Thanks, Tonnie for the recap. But, | want to make sure that | am clear that | have no information
about the investigation and its outcome. | can’t speak to what was validated.

Erika D. Suttlar, JD

HAIR Business Partner Manager
Division of Solid Waste

City of Memphis

125 Main Street, 6" Floor — Room 628
Memphis, TN 38103

901.636.6833 Direct

901.581.0378 Mobile

901.636.3861 Fax

erika. suttlar@memphistn.gov
Stay Positive. Test Negative.

From: Ward, Tonnie

Sent: Tuesday, June 8, 2021 5:53 AM

To: Suttlar, Erika <erika.suttla;@memphistn.gov>

Subject: Follow up Investigation of Violent Threats, Hostile Work Environment and Workplace

Harassment
Good Morning Ms Erika,

This email correspondence will serve as my personal record fir future reference and follow up of the
1pm TEAMS cali that HR/ EDI (you) conducted with me concerning the following:

* obtaining the MPD Police report info for the threats made via text and phone by James
Sherrod 1 June 21

* My plans to follow through with an order of protection for this individual actions, comments

* Confirmation that the verbiage in the text is similar to the verbiage utilized by CoM leadership
in their comments and charges filed on me

* Revisited the fatal threats of someone taking a sharp knife like object and X’ing out my face on
communication board writing derogatory comments and the threats were filed not
investigated. As of yesterday, you advised you will look into the matter that occurred months
ago and complete a full investigation

¢ Advised that you were not knowledgeable of any information concerning the ongoing legal
investigation of the erroneous hostile work environment, retaliation and harassment charges
made on me in Dec. 2020, the pending charges filed by AFSCME Union Labor Secretary Mr.
OShawn Smith in conjunction w/ CoM Management working with AFSCME employees

* CoM Legal has not contacted me at all to give any details or information pertaining to the
investigation, but the investigation has been closed

https://outlook.office365.com/mail/id/AAQkAGO1ZiViM2I0OLWE3ZiEtNGOSMC04YT7. 4/14/9071
Case 2:21-cv-02417-JTF-cgc Document 1-2 Filed 06/17/21 Page 46 of 48 Papae Sf 3

¢ Your advisement that you would follow up with EDI concerning the outcome because you are
not privy to any of the information pertaining to the investigation, but if | was not contacted
than possibly ALL the charges filed were not validated
e Revisited the threats reported by CoM Sr. Manager pertaining to his spouse reporting to CoM
property or any venue to cause me harm for delivering ADAAA documentation to her spouse
(HOR) Home of Record and who advised me to allow CoM leadership and legal to handle the
resolution of the four continuous threats made and ultimately the erroneous harassment
charges filed
Thanks,
Tonnie

Get Outlook for iOS

Ladéenn nalimeedl] ~nrle ~.ff” ..9 242 2... fl... UT TIA ALND A LULA TOU A ARTINT BIT YA WT? TART LIL LSR ALINACT TTD LIA LCINnnriti
Case 2:21-cv-02417-JTF-cgc Document 1-2 Filed 06/17/21 Page 47 of 48 Pagiéloof 2

RE: Follow up Investigation of Violent Threats, Hostile Work Environment and
Workplace Harassment

Suttlar, Erika <erika.suttlar@memphistn.gov>
Tue 6/8/2021 9:02 AM
To: Ward, Tonnie <Tonnie.Ward@memphistn.gov>

Thanks, Tonnie for the recap. But, | want to make sure that | am clear that | have no information
about the investigation and its outcome. | can’t speak to what was validated.

Erika D. Suttlar, JD

HAR Business Partner Manager
Division of Solid Waste

City of Memphis

125 Main Street, 6" Floor -- Room 628
Memphis, TN 38103

901.636.6833 Direct

901.581.0378 Mobile

901.636.3861 Fax

erika.suttlar‘amemphistn.gov
Stay Positive. Test Negative.

From: Ward, Tonnie

Sent: Tuesday, June 8, 2021 5:53 AM

To: Suttlar, Erika <erika.suttlar@memphistn.gov>

Subject: Follow up Investigation of Violent Threats, Hostile Work Environment and Workplace
Harassment

Good Morning Ms Erika,

This email correspondence will serve as my personal record fir future reference and follow up of the
1pm TEAMS call that HR/ EDI (you) conducted with me concerning the following:

obtaining the MPD Police report info for the threats made via text and phone by James

Sherrod 1 June 21

¢ My plans to follow through with an order of protection for this individual actions, comments

* Confirmation that the verbiage in the text is similar to the verbiage utilized by CoM leadership
in their comments and charges filed on me

° Revisited the fatal threats of someone taking a sharp knife like object and X’ing out my face on
communication board writing derogatory comments and the threats were filed not
investigated. As of yesterday, you advised you will look into the matter that occurred months
ago and complete a full investigation

¢ Advised that you were not knowledgeable of any information concerning the ongoing legal
investigation of the erroneous hostile work environment, retaliation and harassment charges
made on me in Dec. 2020, the pending charges filed by AFSCME Union Labor Secretary Mr.
OShawn Smith in conjunction w/ CoM Management working with AFSCME employees

¢ CoM Legal has not contacted me at all to give any details or information pertaining to the

investigation, but the investigation has been closed

aye a ; ae Tt ka Ro RM SRSR TIERRA LATAY UIA TITARTISO MEL AMN AY TT LIw-~Linnyi
Case 2:21-cv-02417-JTF-cgc Document 1-2 Filed 06/17/21 Page 48 of 48 PakasoSef 2

* Your advisement that you would follow up with ED! concerning the outcome because you are
not privy to any of the information pertaining to the investigation, but if | was not contacted
than possibly ALL the charges filed were not validated

* Revisited the threats reported by CoM Sr. Manager pertaining to his spouse reporting to CoM
property or any venue to cause me harm for delivering ADAAA documentation to her spouse
(HOR) Home of Record and who advised me to allow CoM leadership and legal to handle the
resolution of the four continuous threats made and ultimately the erroneous harassment
charges filed

Thanks,
Tonnie

Get Outlook for iOS

httns://outlook.office365.com/mail/id/AAOkAGO1 Zi ViMZ2JI0F. WE3ZiFINGOSMCNAVT7 AMBINNN
